Exhibit 10.7

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24B-2.

CONSENT, JOINDER AND SECOND AMENDMENT TO CREDIT, SECURITY AND

GUARANTY AGREEMENT

This CONSENT, JOINDER AND SECOND AMENDMENT TO CREDIT, SECURITY AND GUARANTY
AGREEMENT (this “Agreement”) is made as of this 8th day of March, 2018 (the
“Second Amendment Effective Date”), by and among ALPHATEC HOLDINGS, INC., a
Delaware corporation (“Alphatec Holdings”), ALPHATEC SPINE, INC., a California
corporation (“Alphatec Spine”; together with Alphatec Holdings, each being
referred to herein individually as an “Original Borrower”, and collectively as
“Original Borrowers”), SAFEOP SURGICAL, INC., a Delaware corporation (“New
Borrower”, and New Borrower together with the Original Borrowers, the
“Borrowers”), and GLOBUS MEDICAL, INC., a Delaware corporation, being referred
to herein individually as “Lender.”

RECITALS

A. Lender and Borrowers are parties to that certain Credit, Security and
Guaranty Agreement, dated as of September 1, 2016, as amended by the First
Amendment to Credit, Security and Guaranty Agreement, dated as of March 30, 2017
(and as further amended, modified, supplemented and restated from time to time
prior to the date hereof, the “Original Credit Agreement” and as the same is
amended hereby and as it may be further amended, modified, supplemented and
restated from time to time, the “Credit Agreement”), pursuant to which the
Lender has agreed to make certain advances of money and to extend certain
financial accommodations to Borrowers and certain of their Affiliates in the
amounts and manner set forth in the Credit Agreement.

B. Borrowers desire to consummate an acquisition of New Borrower in accordance
with the terms of that certain Agreement and Plan of Merger, dated as of the
date hereof, by and among Alphatec Holdings, Safari Merger Sub, Inc., a Delaware
corporation (“Merger Sub”), New Borrower, the Key Stockholders (as defined
therein), and Safari Holding Company, LLC, a copy of which is attached hereto as
Exhibit A (as in effect on the date hereof, the “Safari Acquisition Agreement”),
pursuant to which Merger Sub will merge with and into Safari Target, with Safari
Target surviving as a wholly-owned Subsidiary of Parent (the “Safari
Acquisition”).

C. Following the consummation of the Safari Acquisition, New Borrower will join
the credit facility as a borrower thereunder and Original Borrowers have
requested that Lender amend the Credit Agreement and Pledge Agreement to join
New Borrower as a party to the Credit Agreement as a Borrower, as a party to the
Pledge Agreement as an Issuer, and the other applicable Financing Documents, in
each case, on and subject to the terms hereof.

D. Borrowers have requested, and Lender has agreed, to amend the Original Credit
Agreement to, among other things, (i) consent to the Safari Acquisition,
(ii) join New Borrower to the credit facility, and (iii) revise the financial
covenants set forth in Article 6 of the Original Credit Agreement to add a
Minimum Liquidity test and revise the testing dates of the minimum Fixed Charge
Coverage Ratio.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Lender and Borrowers hereby
agree as follows:

1. Recitals. This Agreement shall constitute a Financing Document and the
Recitals and each reference to the Credit Agreement in the Original Credit
Agreement, unless otherwise expressly noted, will be deemed to reference the
Credit Agreement as amended hereby. The Recitals set forth



--------------------------------------------------------------------------------

above shall be construed as part of this Agreement as if set forth fully in the
body of this Agreement and capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Original Credit Agreement
(including those capitalize terms used in the Recitals hereto).

2. Limited Consent. At the request of and as an accommodation to the Borrowers,
subject to the terms and conditions set forth herein, including, without
limitation, the terms set forth in Section 9, the Lender, (a) notwithstanding
the restrictions on Investments in Section 5.7 of the Credit Agreement, hereby
(i) deem the Safari Acquisition a Permitted Investment and (ii) consent to the
Safari Acquisition, (b) notwithstanding the provisions of Section 2.1(b)(ii)(D),
hereby agree to waive any mandatory prepayment that may be required (subject to
the Globus Intercreditor Agreement) with respect to the Safari Equity Raise (as
defined below), (c) consent to the formation of Merger Sub, (d) waive the
requirement that Borrowers comply with the joinder requirements set forth in
Section 4.11(a) and Section 4.11(c) with respect to Merger Sub; provided that
(x) the Safari Acquisition is consummated on or prior to the Second Amendment
Effective Date (or such longer period as may be agreed in writing by Lender in
its sole discretion) and (y) Borrowers do not make any Investment (other than
any de minimis Investment) in Merger Sub prior to the consummation of the Safari
Acquisition, and (e) the provisions of the Credit Agreement (including, without
limitation, Section 5.6 of the Credit Agreement) to the contrary
notwithstanding, consent to the merger of Merger Sub with and into Safari Target
upon the consummation of the Safari Acquisition. The consent set forth in this
Section 2 is effective solely for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of the Credit
Agreement or of any other Financing Document; (b) prejudice any right that
Lender have or may have in the future under or in connection with the Credit
Agreement or any other Financing Document; (c) constitute a consent to or waiver
of any past, present or future Default or Event of Default or other violation of
any provisions of the Credit Agreement or any other Financing Documents,
(d) create any obligation to forbear from taking any enforcement action, or to
make any further extensions of credit or (e) establish a custom or course of
dealing among any of the Credit Parties, on the one hand, or Lender, on the
other hand.

3. Joinder. Subject to the satisfaction of the conditions precedent set forth in
Section 9:

(a) New Borrower hereby assumes the Obligations under the Credit Agreement and
joins in, adopts and becomes (i) a Borrower under the Credit Agreement, (ii) an
Issuer under the Pledge Agreement, and (iii) party to the other Financing
Documents applicable to it as a Borrower. Each party hereto agrees that all
references to “Borrower” or “Borrowers” contained in the Financing Documents are
hereby deemed for all purposes to also refer to and include New Borrower as a
Borrower, and New Borrower hereby agrees to comply with all of the terms and
conditions of the Financing Documents as if such New Borrower was an original
signatory thereto.

(b) Without limiting the generality of the provisions of subparagraph (a) above,
each party agrees that the “Pledged Collateral” (as defined in the Pledge
Agreement) owned by New Borrower and listed in Exhibit B shall be and become a
part of the Pledged Collateral referred to in Pledge Agreement and shall secure
all Obligations referred to and in accordance with said Pledge Agreement.

4. Amendments to Original Credit Agreement. Subject to the terms and conditions
of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 6 below, the Original Credit Agreement is
hereby amended as follows:

(a) The following definitions are hereby added to Section 1.1 of the Original
Credit Agreement in their respective alphabetic order:

 

2



--------------------------------------------------------------------------------

“Safari Acquisition Agreement” has the meaning set forth in the Second
Amendment.

“Safari Seller Notes” means those certain (a) Convertible Promissory Notes
issued pursuant to the Safari Acquisition Agreement, each dated as of the Second
Amendment Effective Date, made by Alphatec Holdings and payable to each of
Tullis-Dickerson Capital Focus III, L.P., Tullis Growth Fund, L.P., James L.L.
Tullis, Lighthouse Holdings Corporation, Eugene Cattarina, Mark D’Addato, Robert
Snow, Richard O’Brien and Christopher Brown, as in effect on the Second
Amendment Effective Date, and (b) Convertible Promissory Notes (if any) issued
pursuant to the Safari Acquisition Agreement, made by Alphatec Holdings and
payable to certain other sellers of SafeOp Surgical, Inc., in each case, in form
and substance identical to the Convertible Promissory Notes issued on the Second
Amendment Effective Date; provided that each seller receiving a Safari Seller
Note described in clause (b) above shall have become a party to the Safari
Subordination Agreement; provided further that the aggregate principal amount of
all Safari Seller Notes shall not exceed $3,000,000.

“Safari Seller Subordination Agreement” means that certain Subordination
Agreement, dated as of the Second Amendment Effective Date, among the
subordinated creditors signatory thereto and Lender, as such document may be
amended, restated, supplemented or otherwise modified from time to time after
the date hereof.

“Second Amendment” means that certain Consent and Second Amendment to Credit,
Security and Guaranty Agreement, dated as of March 8th, 2018, among Borrowers
and Lender.

“Second Amendment Effective Date” means the first date on which all of the
conditions set forth in Section 6 of the Second Amendment are satisfied.

(b) The definition of “Operative Documents” appearing in Section 1.1 of the
Original Credit Agreement is hereby amended by (i) replacing the word “and”
occurring immediately prior to clause (ii) thereof with “,” and (ii) adding the
following new clause (iii) to the end thereof: “(iii) at all times on and after
the Second Amendment Effective Date, Safari Acquisition Agreement and all
documents effecting the acquisition of SafeOp Surgical, Inc. that is closing on
or about the Second Amendment Effective Date.

(c) The definition of “Subordinated Debt Documents” appearing in Section 1.1 of
the Original Credit Agreement is hereby amended and restated in its entirety as
follows:

““Subordinated Debt Documents” means (a) the Safari Seller Notes and (b) any
other documents evidencing and/or securing Debt governed by a Subordination
Agreement, all of which documents must be in form and substance acceptable to
Lender in its sole discretion. As of the Closing Date, there are no Subordinated
Debt Documents.”

(d) The definition of “Subordination Agreement” appearing in Section 1.1 of the
Original Credit Agreement is hereby amended and restated in its entirety as
follows:

““Subordination Agreement” means (a) the Safari Seller Subordination Agreement
and (b) each other agreement between Lender and another creditor of Borrowers,
as the same may be amended, supplemented, restated or otherwise modified from
time to time in accordance with the

 

3



--------------------------------------------------------------------------------

terms thereof, pursuant to which the Debt owing from any Borrower(s) and/or the
Liens securing such Debt granted by any Borrower(s) to such creditor are
subordinated in any way to the Obligations and the Liens created under the
Security Documents, the terms and provisions of such Subordination Agreements to
have been agreed to by and be acceptable to Lender in the exercise of its sole
discretion.”

(e) Section 6.1 of the Original Credit Agreement is hereby amended by amending
and restating the definition of “Defined Period” in its entirety, to read as
follows:

“Defined Period” means, for purposes of calculating the Fixed Charge Coverage
Ratio, for (a) *** and (b) ***.

(f) Section 6.2 of the Original Credit Agreement is hereby amended and restated
in its entirety to read as follows:

“Liquidity. Borrowers will not permit the Liquidity of Borrowers and their
Subsidiaries on a Consolidated Basis, as of the last day of each month ending
during the period from the Second Amendment Effective Date through and including
***, to be less than ***.”

(g) Section 6.3 of the Original Credit Agreement is hereby amended by replacing
the date “April 30, 2018” with “April 30, 2019.”

(h) Exhibit B (Compliance Certificate) to the Original Credit Agreement is
hereby amended by replacing the date “April 30, 2018” in footnote 1 thereof,
with the date “April 30, 2019.”

(i) Exhibit B (Compliance Certificate) to the Original Credit Agreement is
hereby amended by replacing footnote 2 thereof in its entirety, with the words
“to be included in the Compliance Certificate for each month ending during the
period from the Second Amendment Effective Date through and including March 31,
2019.”

(j) The schedules attached hereto as Exhibit C hereby replace the corresponding
schedules to the Original Credit Agreement to which they apply and shall be
deemed attached thereto and become a part thereof.

5. Amendment to Pledge Agreement. Each Borrower, including New Borrower, hereby
agrees that the schedules attached hereto as Exhibit B are true and correct and
reflect the joinder of New Borrower as an Issuer under the Pledge Agreement and
shall be deemed to be added to the schedules of the same number in the Pledge
Agreement and shall be deemed attached thereto and become a part thereof.

Grant of Security Interest. Consistent with the intent of the parties and in
consideration of the accommodations set forth herein, as further security for
the prompt payment in full of all Obligations, and without limiting any other
grant of a Lien and security interest in a Security Document, New Borrower
hereby assigns and grants to Lender a continuing Lien (subject only to Permitted
Liens) on and security interest in, upon, and to all right, title and interest
in and to all of such New Borrower’s assets constituting Collateral under the
Credit Agreement, which shall hereby become Collateral under the

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24B-2.

 

4



--------------------------------------------------------------------------------

Credit Agreement. New Borrower hereby authorizes Lender to file UCC-1 financing
statements against New Borrower covering the Collateral owned by New Borrower in
such jurisdictions as Lender shall deem necessary, prudent or desirable to
perfect and protect the liens and security interests granted to Lender
hereunder.

6. Representations and Warranties; Reaffirmation of Security Interest; Updated
Schedules. Each Borrower hereby (a) confirms that all of the representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects (without duplication of any materiality qualifier in the text
of such representation or warranty) with respect to such Borrower as of the date
hereof except to the extent that any such representation or warranty relates to
a specific date in which case such representation or warranty shall be true and
correct as of such earlier date, and (b) covenants to perform its respective
obligations under the Credit Agreement. Each Borrower confirms and agrees that
all security interests and Liens granted to Lender continue in full force and
effect, and all Collateral remains free and clear of any Liens, other than those
granted to Lender and Permitted Liens. Except as specifically provided in this
Agreement, nothing herein is intended to impair or limit the validity, priority
or extent of Lender’s security interests in and Liens on the Collateral. Each
Borrower acknowledges and agrees that the Credit Agreement, the other Financing
Documents and this Agreement constitute the legal, valid and binding obligation
of each Borrower, and are enforceable against each Borrower in accordance with
their terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.

7. Costs and Fees. Borrowers shall be responsible for the payment of all
reasonable and documented out-of-pocket costs and fees of Lender’s counsel
incurred in connection with the preparation of this Agreement and any related
documents. If Lender uses in-house counsel for any of these purposes, Borrowers
further agree that the Obligations include reasonable charges for such work
commensurate with the fees that would otherwise be charged by outside legal
counsel selected by Lender for the work performed.

8. Conditions to Effectiveness. This Agreement shall become effective as of the
date on which each of the following conditions has been satisfied, as determined
by Lender in its sole discretion:

(a) Lender shall have received executed copies of the Safari Acquisition
Agreement, and all other agreements, documents or instruments pursuant to which
the Safari Acquisition is to be consummated, any schedules to such agreements,
documents or instruments and all other material ancillary agreements,
instruments and documents to be executed or delivered in connection therewith,
and, to the extent required to be completed prior to the closing of such
Acquisition under the related acquisition agreement, all required regulatory and
third party approvals and copies of any environmental assessments;

(b) Borrowers shall have delivered to Lender evidence satisfactory to Lender
that Borrowers have received unrestricted net cash proceeds from the issuance
and sale by Alphatec Holdings of its common shares on or prior to the Second
Amendment Effective Date, in an aggregate amount equal to or greater than
$29,000,000 and on terms reasonably satisfactory to Lender (the “Safari Equity
Raise”);

(c) the Safari Acquisition has been consummated (i) in all material respects in
accordance with the terms of the Safari Acquisition Agreement, (ii) in
accordance with applicable Law;

(d) the Safari Acquisition is not hostile and, if applicable, shall have been
approved by the board of directors (or other similar body) and/or the
stockholders or other equity holders of Safari Target;

(e) no Debt or Liens are assumed or created (other than Permitted Liens and

 

5



--------------------------------------------------------------------------------

Permitted Debt) in connection with the Safari Acquisition;

(f) Lender shall have received a duly executed legal opinion of New Borrower’s
counsel, addressed to Lender, addressing matters Lender may reasonably request;

(g) Borrowers shall have delivered such other documents, information,
certificates, records, permits, and filings as the Lender may reasonably
request;

(h) all of the representations and warranties of Borrowers set forth in the
herein and in the other Financing Documents are true and correct in all material
respects (without duplication of any materiality qualifier in the text of such
representation or warranty) with respect to such Borrower as of the date hereof
except to the extent that any such representation or warranty relates to a
specific date in which case such representations and warranties were true and
correct in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) on and as of such date
(and such parties’ delivery of their respective signatures hereto shall be
deemed to be its certification thereof);

(i) no Default or Event of Default shall exist under any of the Financing
Documents (and such parties’ delivery of their respective signatures hereto
shall be deemed to be its certification thereof);

(j) Borrowers shall have delivered such other documents, information,
certificates, records, permits, and filings as the Lender may reasonably
request;

(k) Borrowers shall have received executed copies of the amendment to the MidCap
Facility Agreement entered into in connection with the Safari Acquisition; and

(l) Lender shall have received from Borrowers all of the fees owing pursuant to
this Agreement, including without limitation, Lender’s reasonable out-of-pocket
legal fees and expenses pursuant to Section 8 of this Agreement.

9. Collateral Assignment.

(a) For the purpose of securing the Obligations, each Borrower hereby
collaterally assigns and transfers to Lenders, and grants a security interest to
Lender, for its benefit and the benefit of the Lenders (as collateral security
for the performance and payment in full of all Obligations (other than
contingent indemnification obligations for which no claim has been made)), in,
all right, title and interest of such Borrower in, to and under: (a) the Safari
Acquisition Agreement, including but not limited to, any and all rights of
enforcement with respect to any breach by any party to the Safari Acquisition
Agreement, rights of indemnification, reservations of rights, assignments of
warranties, whenever arising or coming into existence, termination rights, and
such Borrower’s right to payments under and its right to receive payments or
other amounts from any party pursuant to or in connection with the Safari
Acquisition Agreement, and (b) all proceeds of the foregoing.

(b) Upon the occurrence and during the continuance of an Event of Default,
Lender may enforce, either in its own name or in the name of any Borrower, all
rights of such Borrower under the Safari Acquisition Agreement in accordance
with the terms thereof, and may: (a) compromise or settle any disputed claims as
to rights of such Borrower under Safari Acquisition Agreement; (b) give releases
or acquittances of rights of such Borrower under the Safari Acquisition
Agreement; or (c) do any and all things necessary, convenient or proper to fully
and completely effectuate the collateral assignment of the rights of such
Borrower under the Safari Acquisition Agreement pursuant hereto.

(c) Notwithstanding the foregoing, each Borrower expressly agrees that it shall
remain liable under the Safari Acquisition Agreement to perform all of the
conditions and obligations provided therein to be observed and performed by it,
and neither the assignment pursuant to this Section 10 nor any action taken
hereunder, shall cause Lender to be under any obligation or liability in any

 

6



--------------------------------------------------------------------------------

respect to any party to the Safari Acquisition Agreement including, without
limitation, such Borrower, for the performance or observance of any of the
representations, warranties, conditions, covenants, agreements or terms of the
Safari Acquisition Agreement.

10. Post-Closing Requirements. New Borrower hereby covenants and agrees that it
shall:

(a) by the date that is ten (10) days following the date hereof (or such later
date as Lender may agree in its sole discretion in writing), provide Lender with
insurance certificates and endorsements, naming Lender as additional insured,
assignee or lender loss payee, as applicable, as required by Section 4.4 of the
Credit Agreement;

(b) by the date that is thirty (30) days following the date hereof (or such
later date as Lender may agree in its sole discretion in writing), provide
Lender with fully executed deposit account control agreements for the deposit
accounts of the New Borrower or provide evidence reasonably acceptable to Lender
that such deposit accounts have been closed; provided, that until the New
Borrower has provided such deposit account control agreements or evidence of
closure, New Borrower shall not permit the funds held in the New Borrower’s
Deposit Accounts to exceed the amount(s) reasonably necessary for New Borrower
to maintain solvency, assets, level of income, working capital, or its financial
condition in the Ordinary Course of Business; and

(c) by the date that is thirty (30) days following the date hereof (or such
later date as Lender may agree in its sole discretion in writing), provide
Lender with a fully executed landlord’s agreement in form and substance
reasonably satisfactory to Lender for the leased premises located at 11350
McCormick Road, Suite 1003, Hunt Valley, Maryland, 21031.

11. Release. In consideration of the agreements of Lender contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Borrower, voluntarily, knowingly, unconditionally
and irrevocably, with specific and express intent, for and on behalf of itself
and all of its respective parents, subsidiaries, affiliates, members, managers,
predecessors, successors, and assigns, and each of their respective current and
former directors, officers, shareholders, agents, and employees, and each of
their respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Releasing Parties”) does hereby fully and completely release,
acquit and forever discharge Lender, and each its respective parents,
subsidiaries, affiliates, members, managers, shareholders, directors, officers
and employees, and each of their respective predecessors, successors, heirs, and
assigns (individually and collectively, the “Released Parties”), of and from any
and all actions, causes of action, suits, debts, disputes, damages, claims,
obligations, liabilities, costs, expenses and demands of any kind whatsoever, at
law or in equity, whether matured or unmatured, liquidated or unliquidated,
vested or contingent, choate or inchoate, known or unknown that the Releasing
Parties (or any of them) has against the Released Parties or any of them
(whether directly or indirectly), based in whole or in part on facts, whether or
not now known, existing on or before the Effective Date, that relate to, arise
out of or otherwise are in connection with: (i) any or all of the Financing
Documents, or (ii) any aspect of the dealings or relationships between or among
any or all of the Borrowers, on the one hand, and any or all of the Released
Parties, on the other hand, relating to any or all of the documents,
transactions, actions or omissions referenced in clause (i) hereof. Each
Borrower acknowledges that the foregoing release is a material inducement to
Lender’s decision to enter into this Agreement and agree to the modifications
contemplated hereunder, and has been relied upon by Lender in connection
therewith.

12. No Waiver or Novation. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Lender, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing. Nothing herein is intended or shall be construed as a
waiver of any existing

 

7



--------------------------------------------------------------------------------

Defaults or Events of Default under the Credit Agreement or other Financing
Documents or any of Lender’s rights and remedies in respect of such Defaults or
Events of Default. This Agreement (together with any other document executed in
connection herewith) is not intended to be, nor shall it be construed as, a
novation of the Credit Agreement.

13. Affirmation. Except as specifically amended pursuant to the terms hereof,
each Borrower hereby acknowledges and agrees that the Credit Agreement and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein) shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrowers. Each Borrower covenants and agrees to
comply with all of the terms, covenants and conditions of the Credit Agreement
and the Financing Documents, notwithstanding any prior course of conduct,
waivers, releases or other actions or inactions on Lender’s part which might
otherwise constitute or be construed as a waiver of or amendment to such terms,
covenants and conditions. Each Borrower hereby agrees that (i) all
representations and warranties of Borrowers contained in the Original Credit
Agreement and the other Financing Documents are true and correct in all material
respects (without duplication of any materiality qualifier in the text of such
representation or warranty) as of the date hereof (and such parties’ delivery of
their respective signatures hereto shall be deemed to be its certification
thereof), except to the extent such representations and warranties expressly
relate to a specific date, in which case such representations and warranties
were true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) on and as
of such date and (ii) no Default or Event of Default shall exist under any of
the Financing Documents (and each Borrower’s delivery of its signatures hereto
shall be deemed to be its certification thereof). In consideration of the
accommodations set forth herein, each Original Borrower hereby acknowledges,
reaffirms, confirms and ratifies its prior pledge and grant to Lender of a
continuing general lien in, upon and to the personal property set forth on
Schedule 9.1 of the Credit Agreement, pursuant to the Credit Agreement, and
expressly acknowledges that such lien and security interest secures the
Obligations.

14. Confidentiality. No Borrower will disclose the contents of this Agreement,
the Credit Agreement or any of the other Financing Documents to any third party
(including, without limitation, any financial institution or intermediary)
without Lender’s prior written consent, other than to Borrowers’ officers and
advisors on a need-to-know basis or as otherwise may be required by Law,
including to any court or regulatory agency having jurisdiction over such
Borrower. Each Borrower agrees to inform all such persons who receive
information concerning this Agreement, the Credit Agreement and the other
Financing Documents that such information is confidential and may not be
disclosed to any other person except as may be required by Law, including to any
court or regulatory agency having jurisdiction over such Borrower.

15. Miscellaneous.

(a) Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement. Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by Borrowers.

(b) Incorporation of Credit Agreement Provisions. The provisions contained in
Section 12.14 (Indemnification), Section 12.8 (Governing Law; Submission to
Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.

 

8



--------------------------------------------------------------------------------

(c) Headings. Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(d) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.

(e) Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

(f) Severability. In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

(g) Successors/Assigns. This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Agreement under seal as of the day and year first hereinabove set
forth.

 

LENDER:

 

GLOBUS MEDICAL, INC.

   

By:

 

/s/ ERIC I. SCHWARTZ

 

(SEAL)

 

Name:

 

Eric I. Schwartz

   

Title:

 

SVP & General Counsel

 

BORROWERS

 

ALPHATEC HOLDINGS, INC.

   

By: :

 

/s / JEFF BLACK

 

(SEAL)

   

Jeff Black, Chief Financial Officer

   

ALPHATEC SPINE, INC.

   

By: :

 

/s/ JEFF BLACK

 

(SEAL)

   

Jeff Black, Chief Financial Officer

   

SAFEOP SURGICAL, INC.

   

By: :

 

/s/ JEFF BLACK

 

(SEAL)

   

Jeff Black, Chief Financial Officer

 